DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 2-4, 7-8, 10-14 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 1 and 10 recite the limitation “a non-VTOL aircraft equipped with an engine selected from the group consisting of… room temperature electric machines… the engine being for forward takeoff and flight”. It is unclear what exactly is meant by “a room temperature electrical machine”. Correction or clarification beyond what is currently disclosed is respectfully requested. Claims 2-4, 7-8, 11-14 and 16 do not cure the deficiency. 
Claims 8 and 16 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 8 recites the limitation “the first rocket-turbine engine, the second rocket-turbine engine, and engine of the non-VTOL aircraft use the same fuel source”. Claim 16 recites “the rocket-turbine engine and an engine of the non-VTOL aircraft use the same fuel source”. The omitted structural cooperative relationships are: the structure allowing the aforementioned engines to use the same fuel source. Furthermore, what that source is, where that source is located, and how exactly it is shared between the engines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sada-Salinas et al. (US 2016/0297520 A1), hereinafter Sada-Salinas, and E.O. Seaver (US 2,713,243), hereinafter Seaver.
Regarding claim 1, Sada-Salinas discloses a vertical-takeoff-and-landing ("VTOL") aircraft comprising: 
a non-VTOL aircraft equipped with an engine (engine 42, Fig. 6) selected from the group consisting of internal combustion piston engines, room temperature electric machines, and gas turbines (§[0048]: The first propulsion system 70 can use conventional aviation fuels, battery power and/or other energy sources to drive the propellers or other propulsive devices via corresponding motors or engines 42, 43), the engine being for forward takeoff and flight (aircraft 20, Fig. 2A), (§[0037]… As used herein in the context of the disclosed nacelles, “modular” means that the nacelles can be readily added or retrofitted to an existing fixed wing configuration, e.g. a fixed wing configuration that is configured for take-off, landing and horizontal flight without the nacelles); and 
a modular boom system (the VTOL nacelle system of Figs. 2A and 7), (§[0037) inter-operably coupled to the non-VTOL aircraft (as shown in Fig. 7), the modular boom system comprising: 
	a first modular boom (nacelle 17, Fig. 7) comprising a first engine (motor 89 on 17, Fig. 7), the first modular boom mounted to a first wing (wing 15, Figs. 2A and 7) of the non-VTOL aircraft (shown in Fig. 2A); and 
a second modular boom (nacelle 18, Fig. 7) comprising a second engine (motor 89 on 18, Fig. 7), the second modular boom mounted to a second wing (wing 16, Figs. 2A and 7) of the non-VTOL aircraft (shown in Fig. 2A).  
Sada-Salinas does not appear to specifically disclose wherein the first engine or the second engine are rocket-turbine engines. However, Seaver teaches a rocket-turbine engine for an aircraft (Power plant, Fig. 1). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the engine disclosed by Sada-Salinas with the rocket-turbine engine as taught by Seaver, in order to have a first and a second modular boom comprising a first and a second rocket-turbine engine, respectively. The benefit being achieving the desired power-to-weight ratio for the engine in accordance with the design specifications of the VTOL aircraft. 

Regarding claim 2, modified Sada-Salinas discloses the VTOL aircraft of claim 1, wherein the modular boom system is permanently attached to the non-VTOL aircraft (§[0045]: FIG. 2E illustrates a nacelle 17 connected to the wing 15 via a mechanical attachment device 88 configured in accordance with another embodiment of the present technology...the attachment arrangement includes bolts 87b having transverse internal passages, which receive corresponding pins 79 driven by corresponding actuators 78.)

Regarding claim 3, modified Sada-Salinas discloses the VTOL aircraft of claim 1, but does not appear to specifically disclose wherein the modular boom system has been retrofitted to the non-VTOL aircraft.  
However Examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the mere timing of retrofitting, i.e., installing the boom after the non-VTOL has been built, does not patentably affect the product itself.

Regarding claim 4, modified Sada-Salinas discloses the VTOL aircraft of claim 1, wherein the modular boom system is equipped to be jettisoned from the non-VTOL aircraft after the non-VTOL aircraft has taken off (Examiner notes according to §[0059] the disclosed VTOL is capable of the limitation), (§[0059]: In any of the foregoing embodiments, the nacelle and/or the aircraft can include a release mechanism (e.g., remotely operable) that disengages the nacelle from the aircraft in flight).  

Regarding claim 10, Sada-Salinas discloses a  vertical-takeoff-and-landing ("VTOL") aircraft comprising: 
a non-VTOL aircraft equipped with an engine (engine 42, Fig. 6) selected from the group consisting of internal combustion piston engines, room temperature electric machines, and gas turbines (§[0048]: The first propulsion system 70 can use conventional aviation fuels, battery power and/or other energy sources to drive the propellers or other propulsive devices via corresponding motors or engines 42, 43), the engine being for forward takeoff and flight (aircraft 20, Fig. 2A), (§[0037]… As used herein in the context of the disclosed nacelles, “modular” means that the nacelles can be readily added or retrofitted to an existing fixed wing configuration, e.g. a fixed wing configuration that is configured for take-off, landing and horizontal flight without the nacelles); and 
a modular boom (nacelle 17, Fig. 7), (§[0037]) comprising an engine (motor 89, Fig. 7) and mounted to the non-VTOL aircraft (as seen in Fig. 7).  
Sada-Salinas does not appear to specifically disclose wherein the engine is a rocket-turbine engine. However, Seaver teaches a rocket-turbine engine for an aircraft. 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the engine disclosed by Sada-Salinas with the rocket-turbine engine as taught by Seaver, in order to have a modular boom comprising a rocket-turbine engine. The benefit being achieving the desired power-to-weight ratio for the engine in accordance with the design specifications of the VTOL aircraft. 

Regarding claim 11, modified Sada-Salinas discloses the VTOL aircraft of claim 10, wherein the modular boom comprises a propeller (4, Fig. 7) driven by the rocket-turbine engine (as seen in Fig. 7).  

Regarding claim 12, modified Sada-Salinas discloses the VTOL aircraft of claim 10, wherein the modular boom system is permanently attached to the non-VTOL aircraft (§[0045]: FIG. 2E illustrates a nacelle 17 connected to the wing 15 via a mechanical attachment device 88 configured in accordance with another embodiment of the present technology. In one aspect of this embodiment, the attachment arrangement includes bolts 87b having transverse internal passages, which receive corresponding pins 79 driven by corresponding actuators 78.)

Regarding claim 13, modified Sada-Salinas discloses the VTOL aircraft of claim 10, but does not appear to specifically disclose wherein the modular boom system has been retrofitted to the non-VTOL aircraft.  
However Examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the mere timing of retrofitting, i.e., installing the boom after the non-VTOL has been built, does not patentably affect the product itself.

Regarding claim 14, modified Sada-Salinas discloses the VTOL aircraft of claim 10, wherein the modular boom system is equipped to be jettisoned from the non-VTOL aircraft after the non-VTOL aircraft has taken off (Examiner notes according to §[0059] the disclosed VTOL is capable of the limitation), (§[0059]: In any of the foregoing embodiments, the nacelle and/or the aircraft can include a release mechanism (e.g., remotely operable) that disengages the nacelle from the aircraft in flight).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim; and any 112 issues resolved. 
The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. Specifically Sada-Salinas (US 2016/0297520 A1) and E.O. Seaver (US 2,713,243) disclose the VTOL aircraft wherein the first modular boom comprises a first-modular-boom fore propeller (propeller 4 near front end 2, left boom, Fig. 7), and a first-modular-boom aft propeller (propeller 4 near the rear end 3, left boom, Fig. 7), and the second modular boom comprises a second-modular-boom fore propeller (propeller 4 near front end 2, right boom, Fig. 7), and a second-modular-boom aft propeller (propeller 4 near the rear end 3, right boom, Fig. 7). 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the first-modular-boom fore and the first-modular-boom aft propeller being driven by the first rocket- turbine engine; and the second-modular-boom fore propeller and the second- modular-boom aft propeller being driven by the second rocket-turbine engine.

Response to Arguments
Applicant's arguments filed 12/05/22 have been fully considered but they are not persuasive. Particularly applicant’s argument on page 3, Applicant respectfully submits that the reasoning of the Office Action ("in order to have a first and a second modular boom comprising a first and a second rocket-turbine engine") does not provide a rational underpinning for modifying Groninga to include the modular booms comprising rocket-turbine engines as claimed in independent claim 1. In order to establish a prima facie case of obviousness, the Office Action must provide articulated reasoning with some rational underpinning to support a legal conclusion of obviousness.1 Conclusory statements alone that merely restate features of a claim in different words are insufficient to support an obviousness rejection; rather, a finding of obviousness must be supported by a 'reasoned explanation.’ 2 That is, in order to sustain the rejection of independent claim 1 as obvious over the cited combination, the Office Action must provide some rational basis for modifying Sada-Salinas as set forth in the Office Action.
The office respectfully disagrees. Examiner merely states that the modification would result in a first and a second modular boom comprising a first and a second rocket-turbine engine respectfully, with the rocket-turbine engine as taught by Seaver. Examiner continues to explain an obvious benefit of making the modification is that the VTOL disclosed by Sada-Salinas would achieve a desired power-to-weight ratio for the engine in accordance with the design specifications of the VTOL aircraft (i.e. a VTOL with an engine capacity equal to the design needs).
With respect to the argument “Neither Sada-Salinas nor Seaver, singularly or in combination, suggests a combination of different engine types as claimed in amended independent claim 1”. Applicant respectfully disagrees. Modified Sada-Salinas discloses the claimed limitations of amended claim 1. The details of which can be found in the above 103 rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647